This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                  NO. 30,115

 5 MATTHEW HEPPLE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF VALENCIA COUNTY
 8 John W. Pope, District Judge

 9 Gary K. King, Attorney General
10 Yvonne M. Chicoine, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13 Bennett J. Baur, Acting Chief Public Defender
14 Karl Erich Martell, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 GARCIA, Judge.

19          Defendant Matthew Hepple appeals his convictions for two counts of first
 1 degree kidnapping, one count of conspiracy to commit kidnapping, and one count of

 2 conspiracy to commit child abuse. Defendant’s wife, Sarah Burton-Hepple, was tried

 3 jointly with Defendant and was convicted of the same crimes. Defendant raises eight

 4 issues on appeal. Defendant challenges the propriety of the jury instructions, the

 5 district court’s evidentiary rulings, the sufficiency of the evidence, and argues that his

 6 convictions were inconsistent and violated double jeopardy protections. We affirm

 7 in part and reverse in part.

 8 BACKGROUND

 9        In early 2006, Defendant and his wife (collectively, the Hepples) rented a home

10 in Laguna, New Mexico. At that time, the Hepples had six children. The two oldest

11 children, Rikki and Joseph, were Defendant’s stepchildren. Rikki was twelve years

12 old and Joseph was eight years old.

13        A few months after arriving in New Mexico, the Hepples began using handcuffs

14 and ropes to restrain Rikki and Joseph for up to a week at a time. The Hepples

15 restrained Rikki and Joseph in either the bathroom or in a room identified as the

16 “animal room,” which functioned as both a den and as Rikki’s bedroom. The animal

17 room had a six-by-six inch wooden pillar in its center that went from the floor to the

18 ceiling. The pillar was used as a secure post where Rikki and Joseph would be tied

19 up. While restrained, the children often went without food and were not allowed to


                                               2
 1 use the toilet.

 2        Rikki believed that the Hepples were restraining her as a form of punishment.

 3 She said that the Hepples told her they were binding her because she was hurting her

 4 siblings. The Hepples also accused Rikki of stealing food and pain medications.

 5 Defendant told his neighbor that animals and children were similar because they will

 6 work for food if it is withheld from them. The Hepples’ property manager saw a latch

 7 for a lock located on the refrigerator door. Rikki denied hurting her siblings and

 8 stealing pain medications, but she admitted that she would try to steal food, and she

 9 would eat out of the garbage can when she was starving. The Hepples never told

10 Joseph why they restrained him.

11        Rikki and Joseph both looked very skinny and appeared unhealthy. Rikki had

12 scars on her arms that appeared like someone gouged her with a knife or burned her.

13 Joseph also had sores and scars on his arms. They kept their hair short because of

14 head lice, and usually wore long-sleeved shirts and long pants. The Hepples told

15 people that Rikki was detoxing from an addiction to cough medicine and that she was

16 addicted to all kinds of pills.

17        On May 10, 2007, Rikki and Joseph were tied to the animal room pillar.

18 Sometime after 6:30 a.m., Rikki used her teeth to untie the ropes binding her wrists

19 and escaped out a window. Rikki believed that she would be too weak to walk if she


                                             3
 1 stayed much longer. Joseph woke that morning to find Rikki gone, the animal room

 2 window open, and the ropes binding him to the pillar loosened. The Hepples moved

 3 within three days of Rikki’s escape from the home.

 4        After she escaped, Rikki hitchhiked to the Starlight movie theater in Los Lunas,

 5 New Mexico. She arrived at approximately noon and spoke to Nicole Padilla. Rikki

 6 was very hungry, dirty, and pale, with dark circles under her eyes. She smelled of

 7 urine, feces, and body odor. Nicole Padilla called her mother, who purchased food,

 8 clothing, and a new knapsack for Ricki. Sarah Burton-Hepple had told the local

 9 police that Rikki had walked away from the house taking three knives with her. The

10 Padillas did not see any knives when they helped Rikki transfer her belongings to her

11 new knapsack.

12        At approximately 5:00 p.m. that evening, the Padillas contacted the police.

13 After the police were contacted, CYFD took Rikki into custody. Rikki lied to CYFD

14 about her identity and about the origins of her injuries. As a result, Rikki was not

15 correctly identified until May 31, 2007. Joseph was later removed from the Hepples’

16 new home. When asked if he wanted to go back and live with his parents, Joseph told

17 CYFD that he would only want to see them with a lot of police around.

18        On July 5, 2007, the Hepples were indicted on two counts of kidnapping and

19 seventy-three counts of child abuse. A superseding indictment in November 2007


                                              4
 1 charged the Hepples with two counts of kidnapping, conspiracy to commit

 2 kidnapping, four counts of intentional child abuse resulting in great bodily harm,

 3 conspiracy to commit intentional child abuse, and two counts of negligently causing

 4 child abuse. All charges were based on events occurring between January 1, 2006,

 5 and May 10, 2007. After two continuances, trial was set for the week of November

 6 10, 2008.

 7        During trial, Rikki and Joseph testified regarding their confinement, injuries,

 8 and resulting scars. Their testimony included explanations as to why they had initially

 9 lied about their injuries to CYFD and the police. The State also presented testimony

10 from two expert witnesses, Dr. Ian Paul and Dr. Karen Campbell. The district court

11 qualified Dr. Campbell to testify as an expert in forensic pediatrics and general

12 medicine, over an objection by the defense. Dr. Campbell testified regarding Joseph’s

13 injuries. Dr. Paul, a forensic pathologist, discussed the nature of Rikki’s injuries and

14 their most likely causes. Neither Defendant nor Sarah Burton-Hepple testified during

15 the defense’s case-in-chief. The defense focused its final argument on the weaknesses

16 in the State’s case and the credibility of its witnesses.

17        At the close of the State’s case, Defendant moved to dismiss the kidnapping

18 charges, arguing that a parent has legal authority over his children and cannot kidnap

19 them. Both parties and the district court conceded that they knew of no New Mexico


                                               5
 1 authority addressing the issue. After searching “high and low” for such authority on

 2 the issue, the district court found that a parent can kidnap his own child if the parent

 3 acts outside his own lawful authority as a parent. As a result, the district court denied

 4 Defendant’s motions to dismiss the kidnapping charges.

 5        Following trial, the jury found Defendant guilty of kidnapping and conspiracy

 6 to commit the kidnapping of Rikki and Joseph, and conspiracy to commit intentional

 7 child abuse. The jury returned special verdict forms finding that Defendant had not

 8 voluntarily released the children in a safe location and that neither child had suffered

 9 great bodily harm, and acquitted Defendant of the remaining child abuse offenses.

10 The jury was not provided with an instruction on the statutory unlawfulness element

11 for the kidnapping offenses. Defendant timely filed an appeal of his convictions.

12 DISCUSSION

13 A.     The Unlawfulness Element of Kidnapping

14        Defendant challenges his kidnapping and conspiracy to commit kidnapping

15 convictions on the grounds that the State failed to prove, and the jury was not

16 instructed on, the essential unlawfulness element of kidnapping. We will first address

17 Defendant’s argument that the statutory definition of kidnapping makes it impossible

18 for a parent to kidnap his own child. See NMSA 1978, Section 30-4-1(A) (2003).

19 Citing State v. Franklin, 78 N.M. 127, 129, 428 P.2d 982, 984 (1967) and State v.


                                               6
 1 Boyer, 103 N.M. 655, 659, 712 P.2d 1, 5 (Ct. App. 1985), Defendant contends that

 2 this Court should reverse his convictions because he was acting in loco parentis and

 3 his conduct was a lawful exercise of parental discipline.

 4        We review de novo the question of whether New Mexico’s kidnapping statute

 5 applies to parents and those acting in loco parentis. State v. Torres, 2006-NMCA-106,

 6 ¶¶ 5, 8, 140 N.M. 230, 141 P.3d 1284. When construing statutes, we look to the plain

 7 language of the statute with the primary goal of giving effect to the intent of the

 8 Legislature. Att’y Gen. of N.M. v. N.M. Pub. Regulation Comm’n, 2011-NMSC-034,

 9 ¶ 10, 150 N.M.174, 258 P.3d 453. Statutes in para materia are harmonized and

10 construed together, under a presumption that the Legislature acts with full knowledge

11 of relevant statutory and common law. Id. We begin our analysis with the language

12 of Section 30-4-1(A), which codifies the criminal offense of kidnapping.

13        New Mexico defines kidnapping as:

14        the unlawful taking, restraining, transporting or confining of a person, by
15        force, intimidation or deception, with intent: (1) that the victim be held
16        for ransom; (2) that the victim be held as a hostage or shield and
17        confined against his will; (3) that the victim be held to service against the
18        victim’s will; or (4) to inflict death, physical injury or a sexual offense
19        on the victim.

20 Section 30-4-1(A)(1)-(4) (emphasis added). The unambiguous language of the statute

21 does not exempt a parent from criminal liability for kidnapping his or her own child.

22 As a result, we must determine whether the Legislature otherwise intended to exempt

                                               7
 1 a parent from criminal liability for kidnapping his or her own child.

 2        We recognize that a parent in New Mexico, “has a privilege to use moderate or

 3 reasonable physical force, without criminal liability, when engaged in the discipline

 4 of his or her child.” State v. Lefevre, 2005-NMCA-101, ¶ 16, 138 N.M. 174, 117 P.3d

 5 980. But if it is to be justified, a parent’s exercise of the parental discipline privilege

 6 must not be cruel or excessive. Id. As such, the uniform jury instruction defining

 7 unlawful conduct specifically exempts non-abusive parental or custodial care from

 8 classification as unlawful. See UJI 14-132 NMRA; see also Lefevre, 2005-NMCA-

 9 101, ¶ 16 (“The parent’s conduct is to be measured under an objective standard.”).

10 Thus, it would be overly restrictive to construe the kidnapping statute as Defendant

11 suggests.

12        Harmonizing UJI 14-131 NMRA with the plain language of Section 30-4-1(A),

13 kidnapping by a custodial parent or person acting in loco parentis is legally possible.

14 We conclude that a parent may be found criminally guilty for kidnapping his or her

15 own child when the parent’s conduct is determined to be inconsistent with the

16 privilege provided for custodial parental acts, including unlawful restraint or

17 confinement with the intent to inflict physical injury. Having determined this

18 singularly narrow issue that was raised by Defendant in this case, whether a parent can

19 be charged with the offense of kidnapping, we now address Defendant’s remaining


                                                8
 1 arguments. Defendant also argues that we must reverse his kidnapping and conspiracy

 2 to commit kidnapping convictions because the jury was not instructed on the essential

 3 element of unlawfulness and that his conduct was lawful because he was exercising

 4 the privilege to discipline his children.

 5        Defendant asserts that the unlawfulness instruction was necessary because he

 6 introduced evidence during trial that his behavior constituted the type of lawful

 7 parental discipline that is expressly exempted from the definition of unlawful conduct.

 8 See UJI 14-132. Defendant failed to preserve this error on appeal because he did not

 9 tender or argue for the inclusion of the unlawfulness jury instruction. We therefore

10 review his claim for fundamental error. See State v. Sosa, 1997-NMSC-032, ¶ 23, 123

11 N.M. 564, 943 P.2d 1017 (“Having failed to proffer accurate instructions, object to

12 instructions given, or otherwise preserve the issue for appeal, . . . we will limit our

13 evaluation to the claim of fundamental error.”); Rule 12-216 NMRA (setting forth the

14 preservation requirements).

15               Error that is fundamental must be such error as goes to the
16        foundation or basis of a defendant’s rights or must go to the foundation
17        of the case or take from the defendant a right which was essential to his
18        defense and which no court could or ought to permit him to waive.

19 State v. Garcia, 46 N.M. 302, 309, 128 P.2d 459, 462 (1942). If the jury instructions

20 omitted an element which was at issue in the case, the error could be considered

21 fundamental. State v. Orosco, 113 N.M. 780, 783, 833 P.2d 1146, 1149 (1992), aff’d

                                               9
 1 in part by State v. Trevino, 116 N.M. 528, 865 P.2d 1172 (1993). The question, then,

 2 “is whether there was any evidence or suggestion in the facts, however slight, that

 3 could have put the element of unlawfulness in issue.” Id. at 784, 833 P.2d at 1150.

 4 “Fundamental error requiring reversal occurs when a jury instruction fails to include

 5 an essential element of an offense or a defense to a charge, leaving the question of

 6 guilt so doubtful that it would shock the conscience to permit the verdict to stand.”

 7 Sosa, 1997-NMSC-032, ¶ 24.

 8        Defendant contends that fundamental error occurred because the jury was

 9 presented with evidence that “any alleged tying-up was done in a lawful manner for

10 the purpose of discipline.” However, Defendant has not identified any evidence in the

11 record that suggests he used objectively “moderate or reasonable physical force” to

12 confine Rikki and Joseph or that he did so in an effort to discipline them. See Lefevre,

13 2005-NMCA-101, ¶ 16. Instead, Defendant only points this Court to Rikki’s

14 testimony that the Hepples told her that they were disciplining her for hurting her

15 siblings. Effectively, Defendant’s unsupported argument amounts to an assertion of

16 prejudice, without any showing of prejudice. See In re Ernesto M., Jr., 1996-NMCA-

17 039, ¶ 10, 121 N.M. 562, 915 P.2d 318 (“An assertion of prejudice is not a showing

18 of prejudice.”). The mere fact that Defendant now claims that his conduct was for the

19 purpose of discipline does not put the element of unlawfulness at issue. See Lefevre,


                                              10
 1 2005-NMCA-101, ¶¶ 16, 17 (stating that if “a question of parental privilege exists, the

 2 [s]tate must prove beyond a reasonable doubt that the parent’s conduct did not come

 3 within the privilege”). For unlawfulness to be at issue, evidence was required that the

 4 disciplinary measures imposed on Rikki and Joseph constituted moderate or

 5 reasonable physical force that was warranted under the parental discipline privilege.

 6        “[U]nder the rule of fundamental error[,] reversal is required only when the

 7 interests of justice so require.” Orosco, 113 N.M. at 785, 833 P.2d at 1151. In this

 8 case, the State established that (1) Defendant confined Rikki and Joseph for up to a

 9 week at a time, during which he denied them food, water, and access to a toilet; and

10 (2) the methods used to bind them resulted in permanent scarring. On appeal,

11 Defendant has failed to point to any evidence that his conduct constituted a lawful

12 exercise of parental care for the purposes of discipline. Further, we see no evidence

13 in the record suggesting that Defendant was exercising moderate or reasonable

14 physical force when he confined Rikki and Joseph. As such, we conclude that the

15 record as to unlawfulness in this case was not disputed, and it was left to the jury to

16 fairly consider at what point Defendant’s conduct in confining Rikki and Joseph

17 became unlawful so as to support his conviction for kidnapping. The interests of

18 justice are not violated in this case because Defendant failed to dispute the evidence

19 or the issue of lawfulness at trial.


                                             11
 1        We recognize Defendant’s contention that the jury was presented with

 2 testimony and evidence regarding Rikki’s credibility and her different version of the

 3 events in question. This conflicting evidence does not warrant reversal. We defer to

 4 the fact finder’s decision when weighing any contradictory evidence and assessing the

 5 credibility of the witnesses. See State v. Sosa, 2000-NMSC-036, ¶ 8, 129 N.M. 767,

 6 14 P.3d 32 (stating that the “credibility of witnesses is for the jury”); State v. Riggs,

 7 114 N.M. 358, 362-63, 838 P.2d 975, 979-80 (1992) (stating that the jury determines

 8 questions of credibility and the weight to be given to evidence); State v. Sutphin, 107

 9 N.M. 126, 130-31, 753 P.2d 1314, 1318-19 (1988) (“An appellate court does not

10 evaluate the evidence to determine whether some hypothesis could be designed which

11 is consistent with a finding of innocence.”).

12        A reversal of Defendant’s conviction would not preserve the interests of justice

13 where no rational jury could have concluded that Defendant committed the acts

14 underlying his kidnapping convictions without also determining that those acts were

15 performed in an excessive or unjustifiable manner that went beyond the reasonable

16 bounds of lawful parental care and custodial discipline. See Orosco, 113 N.M. at 784,

17 833 P.2d at 1150 (“The [district] court’s error in failing to instruct on an essential

18 element of a crime for which defendant has been convicted, where there can be no

19 dispute that the element was established, therefore does not require reversal of the


                                              12
 1 conviction.”). Therefore, fundamental error has not been established, and we do not

 2 reverse Defendant’s kidnapping convictions despite the district court’s failure to give

 3 a specific instruction on unlawfulness. Id. at 113 N.M. at 786, 833 P.2d at 1152 (“It

 4 cannot be said that every failure to instruct on an essential element necessarily renders

 5 a trial fundamentally unfair. We are therefore justified in examining the facts in each

 6 case to determine whether the error in the instructions rose to the level of fundamental

 7 error so as to justify reversal.”). In addition, the evidence of Defendant’s unlawful

 8 confinement of Rikki and Joseph was sufficiently established in the record at trial.

 9 B.     Double Jeopardy

10        We next address Defendant’s contention that his convictions for conspiracy to

11 commit kidnapping and conspiracy to commit intentional child abuse violate double

12 jeopardy protections because the evidence at trial did not support separate

13 conspiratorial agreements to support more than one count of conspiracy. We review

14 the constitutional question of whether there has been a double jeopardy violation de

15 novo. State v. Andazola, 2003-NMCA-146, ¶ 14, 134 N.M. 710, 82 P.3d 77. This

16 includes double jeopardy challenges involving multiple conspiracy charges. State v.

17 Gallegos, 2011-NMSC-027, ¶¶ 50-51, 149 N.M. 704, 254 P.3d 655. We note,

18 however, that where factual issues are intertwined with the double jeopardy analysis,

19 the factual determinations made during the trial are subject to a deferential substantial


                                              13
 1 evidence standard of review. State v. Rodriguez, 2006-NMSC-018, ¶ 3, 139 N.M.

 2 450, 134 P.3d 737.

 3          Defendant argues that double jeopardy was violated because he was charged

 4 with multiple violations of the same statute based upon a single course of conduct.

 5 See Gallegos, 2011-NMSC-027, ¶¶ 28-50 (recognizing the unit of prosecution test for

 6 multiple charges under the conspiracy statute); State v. DeGraff, 2006-NMSC-011,

 7 ¶ 25, 139 N.M. 211, 131 P.3d 61 (holding that there are two types of double jeopardy

 8 cases with regard to multiple punishments: (1) when a defendant is charged with

 9 multiple violations of the same statute based on a single course of conduct referred to

10 as “unit of prosecution” cases; and (2) when a defendant is charged with violations of

11 multiple statutes for the same conduct referred to as “double-description” cases

12 (internal quotation marks and citation omitted)). It is not disputed that we are dealing

13 with a unit of prosecution case. The State, however, responds that double jeopardy

14 was not violated because “[e]ach decision to bind and release Rikki and Joseph,

15 accompanied by decisions of how to bind them, where to bind them, how long they

16 should remain bound, whether to deny them food and water while bound, and whether

17 to bind them so tightly [that] injury was inescapable, constituted a distinct conspiracy

18 in pursuit of a distinct purpose[.]” Under the facts of this case, we disagree with the

19 State.


                                              14
 1        A unit of prosecution challenge uses a two-step inquiry. First, we ask whether

 2 the unit of prosecution is clearly defined by the statute at issue and, second, whether

 3 the charged acts were sufficiently distinct to justify multiple punishments under the

 4 same statute. State v. Swick, 2012-NMSC-018, ¶ 33, 279 P.3d 747; State v. Stewart,

 5 2005-NMCA-126, ¶ 13, 138 N.M. 500, 122 P.3d 1269. In this case, the first inquiry,

 6 whether a unit of prosecution is clearly defined in NMSA 1978, Section 30-28-2

 7 (1979), is not at issue. The only issue is whether the acts of conspiracy were

 8 sufficiently distinct to justify multiple punishments under the same statute. State v.

 9 Bahney, 2012-NMCA-039, ¶ 17, 274 P.3d 134 (stating that “if no legislative guidance

10 is apparent, [the court must determine] whether a defendant’s acts are separated by

11 sufficient indicia of distinctness to justify multiple punishments under the same

12 statute” (internal quotation marks and citation omitted)), cert. denied, 2012-

13 NMCERT-003, (No. 33,448, March 8, 2012).

14        Under Gallegos, we recognize that “the Legislature established what we will

15 call a rebuttable presumption that multiple crimes are the object of only one,

16 overarching, conspiratorial agreement subject to one, severe punishment set at the

17 highest crime conspired to be committed.” 2011-NMSC-027, ¶ 55. Our Supreme

18 Court adopted “the totality of the circumstances test utilized by the federal circuits in

19 announcing the nature of evidence required to overcome the presumption.” Bahney,


                                              15
 1 2012-NMCA-039, ¶ 17 (alternation, internal quotation marks, and citation omitted).

 2 The federal test analyzes whether:

 3        (a) the location of the two alleged conspiracies is the same; (b) there is
 4        a significant degree of temporal overlap between the two conspiracies
 5        charged; (c) there is an overlap of personnel between the two
 6        conspiracies (including unindicted as well as indicted co-conspirators);
 7        and (d) the overt acts charged and (e) the role played by the defendant
 8        in the alleged conspiracies are similar.

 9 Gallegos, 2011-NMSC-027, ¶ 42 (alterations, internal quotation marks, and citation

10 omitted). Where a conspiracy involves a continuing crime, it may last for years and

11 involve numerous substantive offenses that end only when “the purposes of the

12 conspiracy have been accomplished or abandoned.” Id. ¶ 46 (internal quotation marks

13 and citation omitted). Thus, our first inquiry is to determine “the precise nature and

14 extent” of the agreement between Defendant and Sarah Burton-Hepple that “embraces

15 and defines its object[ives].” Id. ¶ 37 (internal quotation marks and citation omitted).

16        The evidence in this case fails to rebut the presumption that Defendant and his

17 wife had one agreement to continuously bind and restrain Rikki and Joseph in an

18 excessive and unjustifiable manner. With regard to the unlawful confinement of the

19 children, Defendant’s actions were an overlapping and continuous series of related

20 events. The fact that the confinement included two victims and occurred over a

21 significant period of time does not on its own rebut the singular conspiracy

22 presumption. Instead, each decision to bind and release Rikki and Joseph, as well as

                                              16
 1 the accompanying decisions related to the details of confinement, occurred in pursuit

 2 of a single parental objective, and cannot be meaningfully distinguished in a way that

 3 would justify multiple conspiracies under the precedent established in Gallegos. We

 4 therefore vacate Defendant’s conviction for conspiracy to commit intentional child

 5 abuse because it was part of the singular conspiracy to excessively confine the

 6 children that was also the basis for the more serious conspiracy to commit kidnapping

 7 offense.

 8        We next address Defendant’s argument, pursuant to Franklin and Boyer, that

 9 one of his convictions for kidnapping and his conviction for conspiracy to commit

10 kidnapping should be vacated on double jeopardy unitary conduct grounds.

11 Defendant’s kidnapping convictions involved two victims who suffered separate and

12 distinct harm, and do not violate double jeopardy. See State v. Bernal, 2006-NMSC-

13 050, ¶ 20, 140 N.M. 644, 146 P.3d 289; State v. Barr, 1999-NMCA-081, ¶ 18, 127

14 N.M. 504, 984 P.2d 185 (recognizing that the presence of multiple victims is the most

15 salient distinctness factor giving rise to multiple offenses). In addition, Defendant’s

16 argument that his conspiracy conviction should have merged with the completed

17 offense is inconsistent with New Mexico law. See State v. Armijo, 90 N.M. 12, 15,

18 558 P.2d 1151, 1154 (Ct. App. 1976). Defendant’s argument is without merit, and we

19 will not address it further.


                                             17
 1 C.     Sufficiency of the Evidence

 2        We now address Defendant’s argument on appeal that there was not sufficient

 3 evidence before the jury to support his convictions. In reviewing the sufficiency of

 4 the evidence in a criminal case, “we first view the evidence in the light most favorable

 5 to the state, resolving all conflicts and indulging all permissible inferences in favor of

 6 the verdict.” Gallegos, 2011-NMSC-027 ¶ 15 (alterations, internal quotation marks,

 7 and citations omitted). Then “we must determine whether substantial evidence, either

 8 direct or circumstantial, exists to support a verdict of guilty beyond a reasonable doubt

 9 for every element essential to a conviction.” State v. Jacobs, 2000-NMSC-026, ¶ 22,

10 129 N.M. 448, 10 P.3d 127; Gallegos, 2011-NMSC-027, ¶ 15. Appellate courts “do

11 not search for inferences supporting a contrary verdict or re-weigh the evidence.”

12 State v. Graham, 2005-NMSC-004, ¶ 13, 137 N.M. 197, 109 P.3d 285. We recognize

13 that the jury’s fundamental role is that of fact finder and that it is the “responsibility

14 of the courts to ensure the jury’s decisions are supportable by evidence in the record,

15 rather than mere guess or conjecture.” Gallegos, 2011-NMSC-027, ¶ 15 (internal

16 quotation marks and citation omitted).

17        With regard to Defendant’s claim that his convictions were not supported by

18 sufficient evidence, we note that Defendant supports his argument by merely reciting

19 the elements of each convicted offense. Defendant does not further develop this


                                               18
 1 argument by discussing the evidence presented at trial or its insufficiency to meet the

 2 recited statutory elements. While this Court’s policy is to refrain from reviewing

 3 “unclear or undeveloped arguments which require us to guess at what parties’

 4 arguments might be[,]” we note that in this case, the facts regarding the excessive

 5 confinement of Rikki and Joseph were sufficiently established in the record and

 6 provide substantial evidence to support Defendant’s convictions. State v. Fuentes,

 7 2010-NMCA-027, ¶ 29, 147 N.M. 761, 228 P.3d 1181.

 8 D.     Expert Testimony

 9        Defendant asks this Court to reverse his convictions and remand his case for

10 retrial because the district court allowed expert testimony regarding Joseph’s injuries

11 from Dr. Campbell, a forensic physician. Defendant asserts that Dr. Campbell’s

12 testimony was admitted in error because she was not trained or certified as a forensic

13 pathologist. The district court allowed the testimony, finding that Defendant’s

14 concerns went to the weight of her testimony rather than its admissibility, and

15 specifying that her testimony be couched in terms of medical probability. The

16 admission of expert testimony is within the sound discretion of the district court and,

17 absent an abuse of discretion, will not be reversed by this Court on appeal. State v.

18 Alberico, 116 N.M. 156, 169, 861 P.2d 192, 205 (1993). Rule 11-702 NMRA requires

19 three prerequisites for admission of expert testimony: (1) the expert must be qualified;


                                              19
 1 (2) the scientific evidence must assist the trier of fact; and (3) the expert may only

 2 testify to “scientific, technical or other specialized knowledge.” Alberico, 116 N.M.

 3 at 166, 861 P.2d at 202 (internal quotation marks and citation omitted).

 4        Dr. Campbell explained her training and experience as a forensic pediatrician

 5 and child abuse expert before the district court recognized her as an expert witness.

 6 Dr. Campbell explained that her training included wound identification and that her

 7 evaluations were of living children. She further explained that she was not trained or

 8 certified as a forensic pathologist and that a forensic pathologist examines the dead,

 9 rather than the living. Defendant has argued that Dr. Campbell did not have specific

10 training in evaluating wounds from a forensic pathology perspective.           Again,

11 Defendant failed to elaborate or develop this argument regarding why Dr. Campbell’s

12 qualifications as a forensic pediatrician were insufficient to assist the jury in

13 determining the causes of Joseph’s injuries or why the field of pathology was

14 necessary to qualify Dr. Campbell as an expert in forensic pediatrics and general

15 medicine. Again, this Court does not review unclear or undeveloped arguments. See

16 Fuentes, 2010-NMCA-027, ¶ 29. As such, we will not consider this argument further.

17 E.     Remaining Claims of Error

18        Defendant raises several additional claims of error under Franklin, 78 N.M. at

19 129, 428 P.2d at 984 (advising appellate counsel to advance a defendant’s arguments


                                             20
 1 even if their merits are questionable) and Boyer, 103 N.M. at 659, 712 P.2d at 5

 2 (recognizing that an attorney should present a client’s contentions even if counsel has

 3 no faith in them). Defendant raises challenges to the jury instructions, the special

 4 verdict form, the district court’s failure to grant Defendant’s request for a continuance,

 5 and finally he argues that his verdicts were inconsistent. We have considered

 6 Defendant’s remaining arguments and agree with the State regarding each of these

 7 issues. We determine that Defendant’s remaining arguments are without merit and

 8 find it unnecessary to discuss them further. See State v. Telles, 2011-NMCA-083, ¶

 9 25, 150 N.M. 465, 261 P.3d 1097.

10 CONCLUSION

11        For the foregoing reasons, we reverse Defendant’s conviction for conspiracy

12 to commit intentional child abuse and affirm Defendant’s convictions for kidnapping

13 and conspiracy to commit kidnapping. We remand this matter to the district court for

14 dismissal of the conspiracy to commit intentional child abuse and for any further

15 proceedings that are necessary to effectuate our decision.

16        IT IS SO ORDERED.


17                                          ___________________________________
18                                          TIMOTHY L. GARCIA, Judge


19 WE CONCUR:

                                               21
1 ____________________________________
2 RODERICK T. KENNEDY, Chief Judge



3 ____________________________________
4 MICHAEL E. VIGIL, Judge




                                  22